DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al (US 2019/0273024).
Regarding claim 1, Li (Figs. 3-13) discloses a method for forming a semiconductor device, comprising: providing a substrate 102, and forming an interlayer dielectric layer 108 on the substrate; forming contact holes 122 (i.e., contact vias, [0001]) by etching the interlayer dielectric layer, wherein the contact holes expose a portion of the surface of the substrate; forming an adhesion layer (112, 114, 116) at a bottom and on a sidewall of each of the contact holes, wherein forming the adhesion layer includes forming a reactive metal layer 112 ([0013]) at the bottom and on the sidewall of the each of the contact holes; forming a silicide layer 104’ (Fig. 8 and [0034]) on the substrate in the each of the contact holes; controlling a selective growth method (i.e., PVD, [0038]) to form a metal seed layer (not shown, see [0038], “a conductive seed layer (not shown)”) on the surfaces of the bottom and the sidewall of the adhesion layer; and forming a metal layer 126 ([0038]) on the metal seed layer, wherein the metal layer fully fills the contact holes.
Li does not disclose the adhesion layer has a plurality of polar bonds and charges on surfaces of a bottom and a sidewall of the adhesion layer prepared for receiving a metal seed layer by an adsorption force.
However, Li further discloses that the surfaces of a bottom and a sidewall of the adhesion layer corresponding to top metal layer 116 which is made of tantalum and formed by ALD or CVD method ([0035]).  It has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  In this case, because the claimed adhesion layer and Li’s adhesion layer are produced by substantially identical processes (i.e., both are formed by depositing tantalum using ALD or CVD, see paragraphs [0055]-[0056]) of the present invention), claimed property or function of “the adhesion layer has a plurality of polar bonds and charges on surfaces of a bottom and a sidewall of the adhesion layer prepared for receiving a metal seed layer by an adsorption force” is presumed to be inherent.
	Li discloses the metal seed layer of cobalt selective growth on the adhesion layer 116 by using PVD ([0038]), but Li does not disclose the metal seed layer to be adsorbed on the surfaces of the adhesion layer by the adsorption force.  However, because the claimed metal seed layer and Li’s metal seed layer are produced by substantially identical processes (i.e., both are formed by growing cobalt using PVD, see paragraphs [0009] and [0041] of the present invention), claimed property or function of “the metal seed layer to be adsorbed on the surfaces of the adhesion layer by the adsorption force” is presumed to be inherent.
	Regarding claims 3-5 and 21, Li (Figs. 3-13) further discloses: the metal seed
layer is made of cobalt ([0038]); the metal layer 126 is made of cobalt ([0038]); the
metal layer 126 is formed by an electrochemical plating method ([0038]); and the silicide
layer 104’ is formed before forming the metal layer 126 (Fig. 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zierath et al (US 2019/0393156) in view of Hung et al (US 2018/0033687).
	Regarding claim 1, Zierath (Figs. 1A-1F) discloses a method for forming a semiconductor device, comprising: providing a substrate (155, 106), and forming an interlayer dielectric layer 102 on the substrate; forming contact holes110 (i.e., interconnects, [0032]) by etching the interlayer dielectric layer, wherein the contact holes 110 expose a portion of the surface of the substrate; forming an adhesion layer 120 at a bottom and on a sidewall of each of the contact holes, wherein forming the adhesion layer includes forming a reactive metal layer (corresponding to “adhesion layer” of “a barrier/adhesion layer 120”, [0045]) at the bottom and on the sidewall of the each of the contact holes; controlling a selective growth method (i.e., CVD or ALD, [0047]) to form a metal seed layer 130 on the surfaces of the bottom and the sidewall of the adhesion layer; and forming a metal layer 140 ([0115]) on the metal seed layer, wherein the metal layer fully fills the contact holes.
Zierath does not disclose the adhesion layer 120 has a plurality of polar bonds and charges on surfaces of a bottom and a sidewall of the adhesion layer prepared for receiving a metal seed layer by an adsorption force.
However, Zierath further discloses that the adhesion layer 120 is made of tantalum ([0045]) and formed by ALD or CVD method ([0043]).  It has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  In this case, because the claimed adhesion layer and Zierath’s adhesion layer are produced by substantially identical processes (i.e., both are formed by depositing tantalum using ALD or CVD, see paragraphs [0055]-[0056]) of the present invention), claimed property or function of “the adhesion layer has a plurality of polar bonds and charges on surfaces of a bottom and a sidewall of the adhesion layer prepared for receiving a metal seed layer by an adsorption force” is presumed to be inherent.
	Zierath discloses the metal seed layer 130 of cobalt selective growth on the adhesion layer 120 by using CVD ([0046]-[0047]), but Zierath does not disclose the metal seed layer to be adsorbed on the surfaces of the adhesion layer 120 by the adsorption force.  However, because the claimed metal seed layer and Zierath’s metal seed layer are produced by substantially identical processes (i.e., both are formed by growing cobalt using CVD, see paragraphs [0009] and [0041] of the present invention), claimed property or function of “the metal seed layer to be adsorbed on the surfaces of the adhesion layer by the adsorption force” is presumed to be inherent.
	Zierath does not disclose forming a silicide layer on the substrate in the each of the contact holes.
	However, Hung (Figs. 3A-3E) teaches a method comprising: forming an adhesion layer (308/312) including: forming a reactive metal layer 308 ([0021] and [0041]) at the bottom and on the sidewall of the each of the contact holes, forming a silicide layer 313 ([0045]) on the substrate in the each of the contact hole by reacting the reactive metal layer 308 with the substrate ([0043]). Accordingly, it would have been obvious to modify the method of Zierath by reacting the reactive metal layer with the substrate to form a silicide layer on the substrate in the each of the contact hole because as is well known, the forming of such silicide layer would reduce the contact resistance between the interface of the adhesion layer and the substrate (as taught by Hung, [0044]).
	Regarding claims 3-5 and 21, Zierath (Fig. 1F) further discloses: the metal seed layer 130 is made of cobalt ([0046]); the metal layer 140 is made of cobalt ([0116]); the metal layer 140 is formed by an electrochemical plating method ([0117]); and the silicide layer is formed (as modified by Hung above) before forming the metal layer 140.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zierath et al and Hung et al as applied to claim 1 above and further in view of Lavoie (US 2008/0132050) and Arkles et al (US 2020/0318236).
Zierath further discloses the selective growth method comprising an organic source including (CH)Co(CO) ([0049]).
Zierath does not disclose the selective growth method including process parameters as claimed.
However, Lavoie (Fig. 2) teaches a growth method of forming a cobalt layer ([0036]) comprising: a reaction gas including hydrogen, argon ([0037]) and ammonia ([0041]); a source RF power in a range of approximately 100 W - 2000 W ([0039]); a temperature in a range of approximately 100 °C - 400 C ([0036]; and a reactor pressure ([0041]).  Accordingly, it would have been obvious to perform the selective growth method of Zierath including such process parameters because such hydrogen and argon gases would function as reactive carrier gases to move the cobalt precursor and such ammonia would function as co-reactant introduced into the reactor to react with the cobalt precursor, as taught by Lavoie ([0037] and [0041]).
Lavoie further teaches a flow rate of hydrogen is in a range of approximately 100 sccm – 300 sccm ([0037]), a flow rate of ammonia is in a range of 1000 sccm - 5000 sccm (i.e., up to 10slm or 10,000sccm, [0041]), a flow rate of argon is in a range of approximately 100 sccm - 300 sccm ([0037]), and a pressure in a range of approximately less than 3.0 Torr ([0041]). 
Lavoie does not teach the flow rate of hydrogen and the pressure within ranges as claimed.
However, Arkles teaches a growth method of forming a cobalt layer ([0032]) using a reactive carrier gas of hydrogen including a flow rate (i.e., 50 to 2000 sccm, see [0037] and [0038]) in a range as claimed. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  In this case, there is no evidence of the criticality of having the flowing rate of the reactive carrier gas of hydrogen and the pressure within a range as claimed.  Therefore, it would have been obvious to have the flowing rate of the hydrogen reactive carrier gas and the pressure within a range because such flowing rate of the hydrogen carrier gas and the pressure can be optimized depending upon the type of the layer to be formed and the desired thickness of the layer, as taught by Arkles ([0037]).  
Response to Arguments
Applicant’s arguments with respect to independent claim 1 have been considered but are moot because the new ground of rejection is applied (i.e., different combination, interpretations) in the current ground rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHAT X CAO/Primary Examiner, Art Unit 2817